           Case 1:19-cr-00140-RP Document 3 Filed 07/02/19 Page 1 of 1



                                                                                   JUL 0 2          2019

                           UNITED STATES DISTRICT COURT                   CLERK,   U.S.   DISTRICT    COURT
                            WESTERN DISTRICT OF TEXAS                     WESTERN         I   TRI   TOFTEXAS
                                  AUSTIN DIVISION                                                     DEPUTY

 THE UNITED STATES OF AMERICA                     §
                                                  §
 V.
                                                      CRIMINAL NO.       A19cR 1401w
 CHRISTOPHER GREEN,                               §
                                                  §
                        Defendant.                §
                                                  §
                                                  §




         ORDER FOR BENCH WARRANT AND SETTING AMOUNT OF BAIL

       It appearing to the Court that an indictment has been returned against the below named

defendant, it is hereby ORDERED that warrant issue for the arrest of said defendant, and bail is

hereby fixed in the amount shown below, returnable to the Austin, Texas Division of this Court,

such bail to be taken by any United States Magistrate.

               Defendant                                    Amount of Bail

        CHRISTOPHER GREEN                     Based on a request by the U.S. Attorney's Office, it
                                              is recommended that Defendant be detained until a
                                              hearing pursuant to 18 U.S.C. § 3142 can be held.



ENTERED on this     Z    day of               ,   2019.
